On October 7, 1976, Gary Mark Gilmore was convicted of murder and sentenced to death by>a judgment entered after a jury trial in a Utah court. On December 3, 1976 [ante, p. 989], this Court granted an application for a stay of execution of the judgment and sentence, pending the filing here by the State of Utah of a response to the application together with transcripts of various specified hearings in the Utah courts and Board of Pardons, *1013and until “further action of the Court on the application for stay.”
The State of Utah has now filed its response and has substantially complied with the Court’s request for transcripts of the specified hearings. After carefully examining the materials submitted by the State of Utah, the Court is convinced that Gary Mark Gilmore made a knowing and intelligent waiver of any and all federal rights he might have asserted after the Utah trial court’s sentence was imposed, and, specifically, that the State’s determinations of his competence knowingly and intelligently to waive any and all such rights were firmly grounded.
Accordingly, the stay of execution granted on December 3, 1976, is hereby terminated.